Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/5/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 objected to because of the following informalities:  the word has been misspelled as bas.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a discriminator applier, and candidate area calculator in claim 1, 8, and its dependents.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 9, 11, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jia et al. (U.S. Pub. No.: 20119/0294896, “Jia”).
Regarding Claim 1, Jia teaches an object detection apparatus comprising: a discriminator applier configured to apply a discriminator which detects an object to images acquired in past and calculate object detection information which include at least location information of the object detected by the discriminator, in a learning phase (Paragraphs: 60-61: The training step includes identifying objects within labeled training data (past) including the location of objects within the sensor space); and a candidate area calculator configured to perform a machine-learning by use of the object detection information and calculate an object candidate area information which includes at least information specifying a candidate area in which the object may appear in an image (Paragraph 91: The output of the object detection neural network identify objects within the captured image data and identified by bounding boxes (Paragraph 93)). 
Regarding Claim 2, Jia teaches in addition to the object detection apparatus according to claim 1, wherein, in an operation phase of detecting an object from an acquired image, the discriminator applier applies the discriminator to the acquired image by limiting to an area (Paragraph 110: The patches from the camera image are extracted which contain an object and the object detection neural network identifies regions associated with the object categories within the provided input patches). 
Regarding Claim 3, Jia teaches in addition to the object detection apparatus according to claim 2, wherein the candidate area calculator calculates a new one of the object candidate area information based on the object candidate detection information calculated based on an image acquired in the operation phase and updates the object candidate area information based on the newly calculated object candidate area information (Paragraph 111-112: The patches initially identified a white vehicle and an individual exiting a parked truck, which is then analyzed and then further classified to identify the individual exiting the parked truck and updated in the table). 
Regarding Claim 6, Jia teaches in addition to the object detection apparatus according to claim 1, wherein the candidate area calculator calculates the object candidate area information including information to determine a discriminator to detect a second object which occurs based on a detection of a first object, and wherein the discriminator applier applies, after the first object bas been detected, a discriminator to detect the second object to an image (Paragraph 92: The networks are used to identify objects one of the short or long range information is used to detects objects within the other image data, as well as other categories related to the identified region (Paragraph 101)). 
Regarding Claim 8, Jia teaches a traffic monitoring system including: a monitoring camera (Paragraph 44: The on-board system includes camera); and an object detection apparatus configured to detect an object in an image data acquired by the monitoring camera (Figure 1, Paragraph 48: The on-board neural network system accepts input from the camera to perform object detection), wherein the object detection apparatus comprises: a discriminator applier configured to apply a (Paragraphs: 60-61: The training step includes identifying objects within labeled training data (past) including the location of objects within the sensor space); and a candidate area calculator configured to perform a machine-learning by use of the object detection information and calculate object candidate area information which includes at least information specifying a candidate area in which the object may appear in an image (Paragraph 91: The output of the object detection neural network identify objects within the captured image data and identified by bounding boxes (Paragraph 93)). 
Regarding Claim 9, Jia teaches a method of controlling an object detection apparatus, comprising: applying a discriminator which detects an object to images acquired in past and calculating object detection information which includes at least a location information of the object detected by the discriminator, in a learning phase (Paragraphs: 60-61: The training step includes identifying objects within labeled training data (past) including the location of objects within the sensor space); and performing a machine-learning by use of the object detection information and calculating object candidate area information which includes at least information specifying a candidate area in which the object may appear in an image (Paragraph 91: The output of the object detection neural network identify objects within the captured image data and identified by bounding boxes (Paragraph 93)). 
Regarding Claim 11, Jia teaches in addition to the traffic monitoring system according to claim 8, wherein, in an operation phase of detecting an object from an acquired image, the discriminator applier applies the discriminator to the acquired image by limiting to an area which is determined by the candidate area (Paragraph 110: The patches from the camera image are . 
Regarding Claim 12, Jia teaches in addition to the traffic monitoring system according to claim 11, wherein the candidate area calculator calculates a new one of the object candidate area information based on the object candidate detection information calculated based on an image acquired in the operation phase and updates the object candidate area information based on the newly calculated object candidate area information (Paragraph 111-112: The patches initially identified a white vehicle and an individual exiting a parked truck, which is then analyzed and then further classified to identify the individual exiting the parked truck and updated in the table). 
Regarding Claim 15, Jia teaches in addition to the traffic monitoring system according to claim 8, wherein the candidate area calculator calculates the object candidate area information including information to determine a discriminator to detect a second object which occurs based on a detection of a first object, and wherein the discriminator applier applies, after the first object bas been detected, a discriminator to detect the second object to an image(Paragraph 92: The networks are used to identify objects one of the short or long range information is used to detects objects within the other image data, as well as other categories related to the identified region (Paragraph 101)). 
Regarding Claim 17, Jia teaches in addition to the method of controlling an object detection apparatus according to claim 9, comprising: applying the discriminator to an acquired image by limiting to an area which is determined by the candidate area, in an operation phase (Paragraph 16: In the pre-processing stage, candidate regions are identified and the candidate regions are identified using the neural network). 

Allowable Subject Matter
Claims 4, 5, 7, 13, 14, 16, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV G PATEL whose telephone number is (571)270-5812.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on 571-272-7023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV G PATEL/             Primary Examiner, Art Unit 2663